t c memo united_states tax_court michael joseph major petitioner v commissioner of internal revenue respondent docket nos filed date michael joseph major pro_se gregory m hahn and david abernathy for respondent memorandum findings_of_fact and opinion colvin judge respondent determined deficiencies of dollar_figure for and dollar_figure for and accuracy-related_penalties under sec_6662 a of dollar_figure for and dollar_figure for section references are to the internal_revenue_code in effect for the years in issue rule references are to the tax_court rules_of_practice and procedure the issue sec_2 for decision are whether petitioner may deduct more business_expenses than respondent allowed for and we hold that he may not whether petitioner is liable for self-employment_tax of dollar_figure for and dollar_figure for we hold that he is whether petitioner is entitled to the earned_income_credit for and we hold that he is not whether petitioner is liable for accuracy-related_penalties under sec_6662 for and we hold that he is findings_of_fact some of the facts have been stipulated and are so found a petitioner petitioner lived in anacortes washington when he filed the petition in and he was a self-employed journalist petitioner has six children mark matthew miranda martin melanie and marlon martin and marlon were his dependents in b petitioner’s and tax returns and respondent’s computational corrections to petitioner’s returns petitioner timely filed federal_income_tax returns for and he included with each of those returns a schedule c respondent determined that petitioner is entitled to a child_tax_credit of dollar_figure on his and tax returns profit or loss from business for his journalism activity petitioner listed his six children as dependents on his return but claimed personal exemptions only for himself martin and marlon he also claimed three personal exemptions on his return petitioner attached to his and returns schedule eic earned_income_credit on which he listed martin and marlon however he did not claim the earned_income_credit for and corrections to petitioner’s return because petitioner claimed exemptions for only two of his children for respondent allowed petitioner a dependency_exemption for each of his four other children mark matthew miranda and melanie on the schedule c attached to his return petitioner reported gross_receipts of dollar_figure expenses of dollar_figure and net_income of dollar_figure respondent corrected a computational error in the amount of net_income petitioner reported resulting in an increase of dollar_figure and an increase in petitioner’s self-employment_tax of dollar_figure respondent also increased the amount of petitioner’s self-employment_tax deduction petitioner claimed a dollar_figure standard_deduction for head_of_household on his return the correct amount for was dollar_figure respondent corrected that error respondent also allowed petitioner an earned_income_credit of dollar_figure for on the basis of respondent’s adjustments to petitioner’s return respondent concluded that petitioner’s tax_liability was dollar_figure which was offset by the earned_income_credit of dollar_figure resulting in an overpayment of dollar_figure respondent applied the overpayment to taxes petitioner owed for corrections to petitioner’s return petitioner attached to his return schedule d capital_gains_and_losses on which he reported short-term_capital_losses of dollar_figure he did not claim a short-term_capital_loss on his form_1040 u s individual_income_tax_return respondent allowed a short-term_capital_loss of dollar_figure petitioner claimed a dollar_figure standard_deduction for head_of_household on his return the correct amount for was dollar_figure respondent corrected that error respondent also allowed petitioner an earned_income_credit of dollar_figure for martin and marlon for on the basis of respondent’s adjustments to petitioner’s return respondent concluded that petitioner’s tax_liability was dollar_figure which was offset by the allowed earned_income_credit of dollar_figure resulting in a net balance due of dollar_figure petitioner paid the dollar_figure plus interest on date c notices of deficiency respondent sent notices of deficiency to petitioner for and respondent disallowed petitioner’s claimed schedule c business_expenses of dollar_figure including dollar_figure for bad_debts dollar_figure of car and truck expenses dollar_figure of mortgage interest dollar_figure of legal and professional expenses dollar_figure of office expenses and a dollar_figure home_office deduction for and dollar_figure including dollar_figure of legal and professional expenses and dollar_figure of office expenses for respondent disallowed dependency_exemptions of dollar_figure for for mark miranda and melanie disallowed the earned_income_credit of dollar_figure for and dollar_figure for and increased petitioner’s self-employment_tax and self-employment_tax deduction for and d petitioner’s constitutional claims petitioner filed a pretrial memorandum in which he criticized respondent’s revenue agents and respondent’s counsel alleged that respondent had a personal vendetta against him and alleged that respondent had violated his rights under the u s constitution and various civil rights statutes at trial petitioner repeated the allegations made in his pretrial memorandum petitioner did not claim a dependency_exemption on his return for matthew but respondent allowed that exemption in the notice_of_deficiency opinion a whether petitioner may deduct more business_expenses than respondent allowed for and petitioner contends that he may deduct more expenses for his journalism activity for and than respondent allowed dollar_figure for and dollar_figure for we disagree a taxpayer must keep records that are sufficient to enable the commissioner to determine his or her tax_liability see sec_6001 sec_1_6001-1 income_tax regs a taxpayer must substantiate the payments which give rise to claimed deductions 65_tc_87 affd per curiam 540_f2d_821 5th cir see sec_6001 petitioner has the burden of establishing that he is entitled to the deductions claimed see 503_us_79 292_us_435 petitioner did not offer any evidence that he was entitled to deduct more business_expenses for and than respondent allowed petitioner urges this court to allow him to deduct the amounts he had deducted on his tax returns and he contends his deductions were reasonable however it is not enough that the burden_of_proof for a factual issue may shift to the commissioner under certain circumstances sec_7491 petitioner does not contend that he meets the requirements of sec_7491 however petitioner asserts that his deductions were reasonable he must provide adequate proof see 71_tc_633 62_tc_834 a tax_return does not establish the correctness of the facts stated in it we conclude that petitioner may not deduct more business_expenses than respondent allowed for and b whether petitioner is liable for self-employment_tax for and as discussed at paragraph a above respondent disallowed schedule c expenses for and respondent determined that petitioner is liable for additional self-employment_tax under sec_1401 of dollar_figure for and dollar_figure for and that he may deduct under sec_164 self-employment_tax of dollar_figure for and dollar_figure for sec_1401 imposes a tax on an individual’s self- employment income the self-employment_tax is imposed on net_earnings of dollar_figure or more derived by an individual from a trade_or_business carried on by him sec_1402 and b petitioner did not prove that respondent’s determination of his liability for self-employment_tax was incorrect we sustain respondent’s determination c whether petitioner is entitled to the earned_income_credit for and an individual may be eligible for an earned_income_tax_credit sec_32 an eligible_individual is one who either has a qualifying_child as defined by sec_32 or meets the requirements of sec_32 for the tax_year the earned_income_credit is completely phased out for an individual with more than one qualifying_child if the taxpayer’s earned_income and adjusted_gross_income exceed dollar_figure sec_32 revproc_98_61 1998_2_cb_811 petitioner’s earned_income and adjusted_gross_income were dollar_figure in for the tax_year the earned_income_credit is completely phased out for an individual with more than one qualifying_child if the taxpayer’s adjusted_gross_income exceeds dollar_figure sec_32 revproc_99_42 1999_2_cb_568 petitioner’s earned_income and adjusted_gross_income in were dollar_figure petitioner is therefore not entitled to the earned_income_credit for or d whether petitioner is liable for the accuracy-related_penalty for and sec_7491 places on the commissioner the burden of producing evidence that it is appropriate to impose additions to tax to meet this burden the commissioner must produce evidence showing that it is appropriate to impose the particular addition_to_tax but need not produce evidence relating to defenses such as reasonable_cause or substantial_authority 116_tc_438 h conf rept pincite 1998_3_cb_747 petitioner did not keep records or substantiate his deductions respondent concedes that petitioner is not liable for the accuracy-related_penalty on that part of the underpayment attributable to the disallowed dependency_exemptions petitioner is also not liable for the accuracy-related_penalty on that part of the underpayments for and attributable to the disallowed earned_income_credit because petitioner did not claim earned_income credits for and respondent allowed petitioner earned_income credits for those years thus respondent has met the burden of production except with respect to the penalty attributable to the disallowed dependency_exemptions for and the disallowed earned_income credits for and petitioner did not show that he acted with reasonable_cause or in good_faith we conclude that petitioner is liable for the accuracy-related_penalty for and except that he is not liable for the accuracy-related_penalty attributable to the disallowed dependency_exemptions for and the disallowed earned_income credits for and e petitioner’s procedural and constitutional arguments petitioner alleges various instances of misconduct by respondent’s employees during the audit of his and returns petitioner contends that respondent improperly increased the number of dependency_exemptions that petitioner reported on his return and then used the later denial of those same dependency_exemptions as a basis for initiating an unlawful audit of petitioner’s return respondent improperly rejected petitioner’s offer_in_compromise and respondent and the court have illegally conspired to violate the u s constitution rico statutes civil rights statutes the irs restructuring and reform act of the internal_revenue_code the aba code of professional responsibility and the code of judicial conduct we disagree there is no evidence supporting petitioner’s allegations petitioner has not shown that respondent’s agents engaged in unconstitutional or illegal conduct on his tax_return petitioner listed his six children as dependents but claimed only three personal exemptions upon receiving petitioner’s return respondent allowed petitioner the benefit of four additional dependency_exemptions on audit however respondent determined that petitioner was not entitled to dependency_exemptions for three of the four children for whom he did not claim exemptions on his return respondent’s actions with respect to petitioner’s return appear to be respondent’s good_faith attempt to give petitioner the benefit of what appeared to be valid dependency_exemptions respondent’s actions were not illegal or unconstitutional and they cast no doubt on the validity of the notice_of_deficiency for we lack jurisdiction to consider petitioner’s contentions regarding his offer_in_compromise because our jurisdiction in this case is limited to redetermining petitioner’s correct_tax liabilities for and to consider petitioner’s contentions concerning a conspiracy or vendetta against him we would have to consider evidence of respondent’s conduct other than that stated in the notices of deficiency the notices directly pertain to petitioner and were issued after an audit petitioner has not alleged any conduct by respondent sufficient to cause us to look behind the statutory notices of deficiency under 62_tc_324 we are satisfied that petitioner raises no issue warranting that we look behind the statutory notices of deficiency petitioner contends that bennett v commissioner tcmemo_1997_505 created an exception to this rule when there is substantial evidence of unconstitutional conduct by the commissioner petitioner has not shown substantial evidence of unconstitutional conduct by respondent essentially respondent’s decisions in these cases were to audit petitioner’s returns to disallow business_expense and home_office_deductions for lack of substantiation to adjust self-employment_tax due as a computational adjustment to allow a child_tax_credit and to disallow certain dependency_exemptions and the earned_income_credit there is nothing in the record showing that respondent’s determination of the deficiencies in the notices of deficiency was arbitrary or that it involved unconstitutional conduct and in the absence of such a showing this court does not look behind a notice_of_deficiency to ascertain the commissioner’s motives in determining a deficiency or an addition_to_tax moreover these are not cases in which review of respondent’s actions preceding the issuance of the deficiency notices is necessary to determine the merits of respondent’s substantive determination_of_a_deficiency petitioner made only vague and unsubstantiated allegations which do not persuade us that he is entitled to relief from liability for the income_tax deficiencies and penalties at issue in these cases to reflect the foregoing decisions will be entered under rule
